Matter of Campusano v Ortega (2017 NY Slip Op 06239)





Matter of Campusano v Ortega


2017 NY Slip Op 06239


Decided on August 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 23, 2017
 The Following Order Was Entered And Filed On August 23,

Gische, J.P., Richter, Kapnick, Webber, Kahn, JJ.


2017 4465 101102/17

[*1]In re Norma Campusano, Petitioner-Respondent,
vCorey Ortega, Gricel Orit-Thompson, Saundra E. Saunders, Respondents-Appellants, The Board of Elections in the City of New York, Respondent.


Martin E. Connor, Brooklyn, for appellants.
Arthur W. Greig, New York, for respondent.

Judgement, Supreme Court, New York County (Carol R. Edmead, J.), entered on or about August 11, 2017 unanimously affirmed, without costs or disbursements.
The petition as supplemented by the schedule, filed and served on respondent on the return date of the order to show cause, gave detailed and timely notice of the specific signatures that petitioner was claiming had been erroneously invalidated by the Board of Elections (Election Law § 16-102).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: AUGUST 23, 2017
DEPUTY CLERK